Citation Nr: 0404840	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-08 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a right knee medial 
meniscectomy and left knee injury (degenerative joint disease 
of both knees).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from July 1973 to July 
1976.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 RO decision, which denied service 
connection for a low back disorder and which granted a 10 
percent rating for the service-connected residuals of a right 
knee medial meniscectomy and left knee injury, based on 
degenerative joint disease affecting both knees.

The Board notes that the veteran also appealed a May 2002 RO 
decision that denied service connection for bilateral hearing 
loss.  However, in a December 2002 decision the RO granted 
service connection for that disability.  That rating decision 
represented a full grant of the benefit sought, i.e. service 
connection.  As the veteran did not express disagreement with 
the "down-stream" issue of the effective date or the 
disability evaluation assigned to the RO's grant of service 
connection, that matter is not before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second notice of disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability); see also Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).

This matter is being remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran and his representative if further action is required 
on his part.  




REMAND

The veteran contends that service connection for a low back 
disorder is warranted on either a direct basis or secondary 
basis.  He claims that a low back disorder has persisted 
since service, wherein he was treated on at least two 
occasions for strain.  He states that he has not sustained 
any back injuries since service.  Alternatively, he claims 
that his current low back problems are related to his 
service-connected bilateral knee disability.  

The veteran was afforded VA examinations in March 2002 and 
October 2002.  On the first examination, the examiner stated 
that she was unable to furnish a final diagnosis related to 
the lumbar spine without the benefit of X-rays of the lower 
back.  Thus, the veteran underwent another examination in 
October 2002; X-rays taken at that time were normal.  
Although the examiner stated that physical examination was 
currently normal, the examination report included a diagnosis 
of lumbar spine strain.  The examiner opined that it was less 
likely than not that the veteran's current low back condition 
was caused or related to two episodes of acute strain in 
service.  The examiner did not, however, furnish an opinion 
as to the likelihood that the low back disorder is related to 
the veteran's service-connected bilateral knee disability.  
As such, further examination is needed.

The veteran also contends that his service-connected 
bilateral knee disability is more severe than reflected by 
his current 10 percent rating.  He underwent VA examinations 
of his knees in March 2002 and October 2002.  On the first 
examination, the veteran complained of flare-ups in both 
knees, as well as stiffness, achiness, and pain brought on by 
weather and period of long standing.  He reported that he had 
to quit two jobs because he was unable to be on his feet a 
lot.  Objective findings included full range of motion and 
minimal changes of degenerative joint disease of both knees, 
but the veteran winced when going from a sitting to a 
standing position due to knee pain.  

On the second examination, the veteran complained of pain in 
both knees, which was worse upon standing, walking for 
prolonged periods, and cold weather.  He indicated that his 
left knee was worse than his right knee.  The veteran also 
reported that he was also unable to sit for long periods of 
time due to knee pain.  Objective findings included full 
range of motion of the left knee; however, there were no 
range of motion findings given for the right knee.  The 
assessment was that bilateral knee examination was normal, 
with subjective complaints greater than the objective 
findings.

The above-cited VA examination reports did not include note 
of factors relevant to functional loss, consistent with 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (holding that 
consideration must be given to 38 C.F.R. §§ 4.40, 4.45, which 
require analysis of functional loss due to pain in 
disabilities of the musculoskeletal system and inquiry into 
weakened movement, excess fatigability, etc., in addition to 
any limitation of motion).  Thus, in that regard the RO 
should arrange for the veteran to undergo another examination 
to ascertain the current severity of his bilateral knee 
disability. 

Also in regard to the knees, the Board notes that the October 
2002 VA examiner stated that the veteran hand-carried some 
documents with entries about knee pain from his orthopedic 
doctor, but that there was no physician's name on the 
documents.  The examiner also noted that these typed notes 
were not submitted for association with the claims file.  On 
remand, any additional treatment records pertaining to the 
knees should be obtained.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) essentially enhances the VA's obligation to notify the 
veteran about his claims (i.e., what information or evidence 
is required to grant his claims) and to assist him to obtain 
evidence for his claims.  A preliminary review of the record 
on appeal shows that, although the RO informed the veteran of 
the enactment of the VCAA in an October 2001 letter, he was 
only apprised of the redefined obligations of the VA as 
contained in the VCAA with regard to his service connection 
claim and not with regard to his claim for an increased 
rating for the service-connected bilateral knee disability.  
Thus, the RO must ensure compliance with the notice and duty 
to assist provisions contained in the VCAA, to include 
sending any additional letters to the veteran or obtaining 
any additional medical or other evidence, as deemed 
appropriate.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), in addition to those 
specified below, are fully complied with 
and satisfied.  See also 38 C.F.R. § 
3.159 (2003).  The RO should notify the 
veteran of what evidence is required to 
substantiate his claims, what evidence if 
any the veteran is to submit, and what 
evidence VA will obtain.  The RO should 
also request the veteran to submit any 
evidence in his possession relevant to 
the claims on appeal.  

2.  The RO should also specifically 
request the veteran to identify the names 
and addresses of all health care providers 
(VA or non-VA) from whom he has received 
treatment or evaluation for his low back 
or his bilateral knee disability.  The RO 
should undertake any additional action 
necessary in the further development of 
the claims.   

3.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the current nature and etiology 
of his low back disorder, and to ascertain 
the current nature and severity of his 
service-connected bilateral knee 
disability.  The claims folder should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated testing, to 
include active and passive range-of-motion 
studies of each knee, should be 
accomplished.  

a)  The examiner should confirm or refute 
the existence of a current back disability 
and furnish an opinion as to the 
likelihood that any identified low back 
disability was caused by or worsened in 
severity due to the veteran's service-
connected bilateral knee disability.  

b)  The examiner should indicate whether 
there is any pain, weakened movement, 
excess fatigability, or incoordination on 
movement of either knee, and identify 
whether there is likely to be any 
additional motion loss of either knee due 
to any of the following:  (1) pain on use, 
including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degrees of additional range of 
motion loss due to pain on use or during 
flare-ups.  If the examiner is unable to 
make such a determination, it should be so 
indicated on the record.  The examiner is 
also requested to identify the presence 
and degree, or absence, of any subluxation 
or instability of either knee.

A complete rationale should be provided 
for any conclusions reached.

4.  After the completion of the foregoing, 
the RO should readjudicate the veteran's 
claims of entitlement to service 
connection for a low back disorder and 
entitlement to an increased rating for 
service-connected bilateral knee 
disability.  If the decision remains 
adverse to the veteran, the RO should 
provide him and his representative with a 
supplemental statement of the case and the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


